NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

KENTA MOORE,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4954
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.



PER CURIAM.

              Affirmed. See Roberts v. State, 753 So. 2d 136 (Fla. 2d DCA 2000);

Ishmael v. State, 735 So. 2d 509 (Fla. 2d DCA 1999); Perry v. State, 808 So. 2d 268

(Fla. 1st DCA 2002); Woods v. State, 807 So. 2d 727 (Fla. 1st DCA 2002); Middleton v.

State, 721 So. 2d 792 (Fla. 3d DCA 1998).



MORRIS, SLEET, and ATKINSON, JJ., Concur.